Title: To Thomas Jefferson from Charles Pinckney, 6 September 1820
From: Pinckney, Charles
To: Jefferson, Thomas

Dear Sir.—Charleston
September 6th 1820It is a great while since I have written you for which I feel regret & some shame, as I ought to have considered it in some degree my duty to have frequently enquired how you do & to have requested the pleasure to hear from you—it was very seriously my intention at the close of the late session of Congress to have endeavoured to visit Both yourself & Mr Madison—But the great length of the Session & the fear of losing my passage home by water in a Ship then ready to sail from Philadelphia prevented & obliged me to go on there immediately after the adjournment.—I have lately written Mr Madison But as is reported he is about to go to Europe on a visit he will not receive it.—I had the pleasure to hear from some gentlemen in Congress you were well & perfectly recovered from the severe indisposition you had some time before suffered under.—my friend & connection Colonel Alston told me he had seen you among the mountains of Virginia the year Before travelling in quest of health & shewed me a letter you had written him since By which I had the satisfaction to hear you had greatly Benefited By the excursionAs Mr Madison By his going to Europe will not proably recieve my letter I shall not have the pleasure of hearing from him.—it was very much my wish to know your & his opinions on the subject which now agitates the Union although not so much on the Missouri yet still in a degree very much to destroy the harmony that ought ever to prevail in a government like this—I mean the Tariff Question—this favor I ask as I am obliged to go once more very reluctantly to that dreadfully cold & Bleak place Washington & shall have to give opinions & votes on it if I live as my constituents in Charleston are meeting to express their abhorrence of it—By the By what do you think of these gentry at the northward on their Missouri & Tariff & other questions of that sort—you see how Mr King has come out on the former & Y. expected to do so on the latter at the next session—If not inconvenient I will thank you to give to me your opinions on the Tariff Question as I Believe They have Been misrepresented in Congress—not with a view that I should say any thing about them, as any thing which comes from you to me or that on any subject that may come Before Congress shall Be considered By me always strictly confidential unless you should express a wish to the contrary—I will thank you also  for your Opinions as to Spain & the course to Be pursued with her—I fear the Cortes will not advise a consent to ratify the Treaty.—if not what shall be done? shall we occupy Florida or take any other course—please favour me with your opinion on this fully if convenient or at leisure to do so.—it is the last session in which I expect ever to Be in Congress & must from the nature of the 2 Questions as they affect the southern States say something upon them, & should Be happy to find my opinion in unison with yours —I congratulate you on the increase & rise of our Country in every thing which can make it great, free, & of course happy, since I saw you— This I knew would always be, and soon, the case & used to tell them so in Europe— But they never would believe it— They always had the idea, to use Cevallos’ expression, that we were A People in the Woods & that as soon as We increased in numbers We would separate into small confederacies & therefore used to think very little about us—unfortunately Graham who you sent up as Secretary had got the same Notions into his head & all that I could do I could never persuade him to the contrary.—In the Affair of the Deposit at New Orleans I never saw any one more astonished than he was when late one Evening I Brought him home the Kings order to open it, as he was  convinced they never would do it & did not care a farthing about what we said to themAlthough I have in a great degree made up my own opinion on Both the Questions I mention yet as I am always open to  conviction I wish very much to have yours, as if coinciding with me, as I expect & hope, they may tend to strengthen me in them & give me new light on them, or if differng, may give me such a View of them as may convict me I am wrong & induce me to give them further consideration.—As I suppose you to take Both Niles’s Register & the National Intellegencer you there saw my opinions at length on the Missouri question & particularly on the importance of the State Governments  & how much their increase would tend to strengthen & give permanency to our Union.—I hope they will not trouble us any more on this subject, although I should not be Surprised if they attempted it when the Constitution of Missouri comes to be laid Before Congress—I was surprised to see so great a number of very young men in Congress & to find so great a proportion of the older members had like my self determined to decline a reelection—my constituents wished me very much to Be a candidate for reelection & I should have Been reelected without an opponent—But the Trouble of going there—the long absence from my home & friends—the constant confinement—crowds of company & above all the dreadfully rigorous climate where the thermometer is sometimes 6 to 8 degrees Below zero & 40. degrees colder than it is in Charleston make it not only prudent but indispensable to decline it—of the 200 Members now in Congress there are only 4 or 5 who was there when I was last there in 1801 General Smith—.—Mr Macon. Mr Dana Mr Randolph & probably Mr Otis—Of the Members who signed the declaration ofIndependence I found only 4 are alive—But what is still more extraordinary there are only six who signed the constitution so long afterwards & of these three are from the “unhealthy” South Carolina General Pinckney Pierce Butler & myself— you have seen no doubt the newly published journals of that Body & I hear that Mr Madison is soon to publish an account of those proceedings with all the speeches from his notes—is it so? Lowndes mentioned something about it the other day But he did not know distinctly or positively.In writing to Mr Madison  lately I told him it was 33 years since we had seen each other & alluded to the great changes that had taken place since—& that in my opinion one of the worst to us was that we were so much older, for I cannot but think in spite of all that Diviners & Philosophers may tell us that Old Age is not the most comfortable state in the World—I daresay you remember what I wrote him that Doctor Franklin used to frequently wish “he could live his life over that it had Been a very good world to him & his life a succesful one”—I have heard him say if at his own Table more than once—if the age of any one, can be comfortable to him it must Be yours & living as you do on the mountains, with your temperite habits & mountain air & water I do not see why you should not live as long & as comfortably as Cornais did—I remember you once wrote me some opinions if not wishes rather contrary to these but its so long ago you had not the experience you have now & which I hope has given you reasons to alter them—I will thank you to Be so good as to let me hear from you as soon as convenient—I hope to be able to leave this if nothing should happen to prevent it about the middle of October to Philadelphia on my way to Congress—in the interim please direct your letter to me in Charleston—With affectionate regard & Best Wishes  remain Dear SirYours TrulyCharles Pinckney